EXAMINER’S AMENDMENT/COMMENT

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022.02.17 has been entered.

Allowable Subject Matter
Claims 1, 5-10 and 14-26 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1, 5-10 and 14-26 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is US 10,494,998 which discloses a sun gear; a ring gear; and two or more star gear assemblies enmeshed between the sun gear and the ring gear, each star gear assembly including: a star gear; and a journal bearing supportive of the star gear; wherein the journal bearing includes one or more lubricant passageways to deliver a flow of lubricant to a selected location of the star gear assembly, wherein a first cross-sectional area of a lubricant passage of a first journal bearing of the two or more star gear assemblies is greater than a second cross-sectional area of the corresponding lubricant passage of a second journal bearing of the two or more star gear assemblies; and wherein the first journal bearing is positioned vertically higher than the second journal bearing. 
The art of record does not disclose or fairly suggest wherein the one or more lubricant passageways includes: an axially-extending lubricant passageway; and a radially-extending lubricant passageway fluidly connected to the axially-extending lubricant passage; and wherein the first cross-sectional area is a cross-sectional area of the radially extending lubricant passageway of the first journal bearing and the second cross- 95942US02 (U421115USC)2Application No. 16/700,090 sectional area is a cross-sectional area of the radially-extending lubricant passageway of the second journal bearing, therefore the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 





Examiner' s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with James Wimpe on 2022.02.25. The application has been amended as follows:

19. (Currently Amended) A gas turbine engine, comprising:
              a low pressure unit including:
                        a low pressure compressor; 
                        a low pressure turbine; and
            a low pressure shaft connecting the low pressure compressor and the low pressure turbine;
a high pressure unit including:
            a high pressure compressor;
            a high pressure turbine; and 
            a high pressure shaft connecting the high pressure compressor and the high pressure turbine; 
a fan section including a fan disposed on a fan shaft; and
an epicyclic gear system to couple the fan section to the low pressure compressor [[section]] unit, the epicyclic gear system including:
a sun gear connected to the compressor low pressure shaft;
a ring gear connected to the fan shaft; and
two or more star gear assemblies enmeshed between the sun gear and the ring gear, each star gear assembly including:
               a star gear; and
               a journal bearing supportive of the star gear; 
wherein the journal bearing includes one or more lubricant passageways to deliver a flow of lubricant to a selected location of the star gear assembly, wherein a first cross-sectional area of a lubricant passage of a first journal bearing of the two or more star gear assemblies is greater than a second cross-sectional area of the corresponding lubricant passage of a second journal bearing of the two or more star gear assemblies; and
 wherein the first journal bearing is positioned vertically higher than the second journal bearing.




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art. WO 2016/119788 appears to disclose a bearing with stepped passage (14, 15).


    PNG
    media_image1.png
    1112
    988
    media_image1.png
    Greyscale

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Todd Newton, Esq./
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        2/25/2022